DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of group 1, claims 1-18 in the reply filed on 10/12/2021 is acknowledged. Claims 19-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group 2, there being no allowable generic or linking claim. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: (1) a pitch mechanism for rotating a surgical tool about a pitch axis in claim 1, (2) a roll mechanism for rotating the surgical tool around a roll axis in claim 1, (3) a redundant rotation axis for rotating the surgical tool around a redundant rotation axis in claim 1, (4) a control system for controlling operation of the manipulator in claim 1.
In claim 2: A set-up structure for supporting the manipulator base

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-4, 6-15 and 17-18 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Cooper (20090292299).

As to claim 1, Cooper discloses: A surgical system (device of figure 5A), comprising: a manipulator (see figure 5A) comprising a manipulator mounting base (piece 34 attaches to that attaches to 54, see figure 5A), a pitch mechanism (54), a roll mechanism (42) and a redundant rotation mechanism (50/48, seen to be able to move device about a redundant pitch axis); a surgical tool (38) supported by the manipulator and comprising a tool shaft axis (74), wherein the pitch mechanism rotates the surgical tool around a pitch axis (axis passing through 54), wherein the roll mechanism rotates the surgical tool around a roll axis transverse to the pitch axis (56, see figure 5A), wherein the redundant rotation mechanism rotates the surgical tool around a redundant rotation axis (see explanation below), and wherein each of the tool shaft axis, the pitch axis and the roll axis intersect at a remote center (66), structured to be able to meet at a remote center); and a control system configured to electronically communicate with and control operation of the manipulator to articulate the surgical tool during surgery (see paragraph 0039). Examiner further notes the axis running through 50 and 48 maybe seen as redundant when both axis are arranged in parallel. Furthermore the tool can rotate about these points when the joint is activated. 



As to claim 3, Cooper discloses the invention of claim 2, Cooper further discloses: wherein the set-up structure is configurable to position the manipulator mounting base at a selected vertical position relative to the patient (structured to pivot to place the device in a desired vertical position).

As to claim 4, Cooper discloses the invention of claim 2, Cooper further discloses: wherein the set-up structure is configurable to position the manipulator mounting base at a selected horizontal position relative to the patient (see explanation below). Examiner notes the set up structure is designed to enable a user to position the device in a desired area over the patient. Here the user can they use the rotation feature to further position the device in the correct horizontal direction. Tis is seen as meeting “configurable to position the manipulator mounting base at a selected horizontal position relative to the patient” because it helps to position the mounting base at the correct site for its horizontal position to be adjusted. The claim does not require the set-up structure to actually be doing the horizontal movement. 



As to claim 7, Cooper discloses the invention of claim 1, Cooper further discloses: wherein the redundant rotation mechanism is operable to position the roll mechanism below the remote center (see figure 7A). Examiner notes since no orientation has been claimed, the redundant rotation mechanism is seen to be positioning the roll mechanism under the remote center (66) in figure 7a when looking at the drawing from the top down. 

As to claim 8, Cooper discloses the invention of claim 1, Cooper further discloses: wherein the manipulator mounting base is configured to be mounted to and supported by a set-up linkage of a cart mount, a ceiling mount, a floor mount, or a pedestal mount (see explanation below). The device is structured to be ablel to be “ mounted to and supported by a set-up linkage of a cart mount, a ceiling mount, a floor mount, or a pedestal mount”. Examiner notes as seen in MPEP section 2114 section 2, A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647. Thus it’s seen if the prior art has the claimed structure of the invention, it is able to perform the function.

As to claim 9, Cooper discloses the invention of claim 1, Cooper further discloses: a base link (46) having a distal end connected to the redundant rotation mechanism and a proximal end connected to the manipulator mounting base (see explanation below). The claim does not require direct attachment. Thus the distal end of the base link is seen to be link is seen to be connected to the redundant rotation mechanism via its integration with the entire device and the proximal end of the base link is seen to be connected to the manipulator mounting base via its integration with the entire device. 

As to claim 10, Cooper discloses the invention of claim 1, Cooper further discloses: wherein the control system is configured to control operation of each of the pitch mechanism and the roll mechanism (device is controlled via user through the control, see paragraph 0039). 

As to claim 11, Cooper discloses the invention of claim 10, Cooper further discloses: wherein the control system is configured to control operation of the redundant rotation mechanism (device is controlled via user through the control, see paragraph 0039). 

As to claim 12, Cooper discloses the invention of claim 1, Cooper further discloses: wherein the redundant rotation axis intersects the remote center (see 58 figure 5A). 

As to claim 13, Cooper discloses the invention of claim 1, Cooper further discloses: wherein at least a portion of the redundant rotation mechanism is positionable below the remote center (see figure 7A). Examiner notes since no orientation has been claimed, a portion of the the redundant rotation mechanism is seen below the remote center (66) in figure 7a when looking at the drawing from the top down.

As to claim 14, Cooper discloses the invention of claim 1, Cooper further discloses: wherein a distal end of the redundant rotation mechanism is connected to a proximal end of the roll mechanism (see explanation below). The claim does not require direct attachment. Thus, the entire redundant rotation mechanism is seen to be connected to every part of the device through its interaction with the surrounding pieces of the device. 

As to claim 15, Cooper discloses the invention of claim 1, Cooper further discloses: wherein the roll mechanism is positioned between the pitch mechanism and the redundant rotation mechanism (see explanation below). The device is structured to enable the roll mechanism to be positioned between the pitch mechanism and the redundant rotation mechanism. For instance, as seen in figure 8A, if 54 was pivoted upward, the roll mechanism (when viewed from the y axis), would be positioned between the two desired pieces. 



As to claim 18, Cooper discloses the invention of claim 1, Cooper further discloses: wherein the redundant rotation mechanism is unpowered (when device is turned off and not in use).

Claim(s) 1 and 16 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by an alternate interpretation of Cooper (20090292299).

As to claim 1, Cooper discloses: A surgical system (device of figure 5A), comprising: a manipulator (see figure 5A) comprising a manipulator mounting base (piece 34 attaches to that attaches to 54, see figure 5A), a pitch mechanism (54), a roll mechanism (42) and a redundant rotation mechanism (50, seen as reductant since it also rotates device about a pitch axis); a surgical tool (38) supported by the manipulator and comprising a tool shaft axis (74), wherein the pitch mechanism rotates the surgical tool around a pitch axis (axis passing through 54), wherein the roll mechanism rotates the surgical tool around a roll axis transverse to the pitch axis (56, see figure 5A), wherein the redundant rotation mechanism rotates the surgical tool around a redundant rotation axis (see explanation below), and wherein each of the tool shaft axis, the pitch axis and the roll axis intersect at a remote center (66), structured to be able to meet at a remote center); and a control system configured to electronically communicate with and 

As to claim 16, Cooper discloses the invention of claim 1, Cooper further discloses: wherein: the manipulator comprises a second redundant rotation mechanism (48); the second redundant rotation mechanism rotates the surgical tool around a second redundant rotation axis (another pitch axis). 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cooper (20090292299, hereinafter Cooper’299) in view of Cooper (20070156122, hereinafter Cooper’122).

As to claim 5, Cooper’299 discloses the invention of claim 2, Cooper’299 fails to directly disclose: wherein the set-up structure is operable to reposition the manipulator 
In the same filed of endeavor, namely robotic manipulators, Cooper’122 discloses a device wherein the entire manipulator can move on a track 108 (see figure 1).
It would have been obvious to one of ordinary skill in the art at the time of applicant's invention to modify the manipulator of Cooper’299 to enable the entire manipulator to run on a track 108 to enhance the maneuverability of the entire system relative to a patient. Examiner notes once the combination is made, the set-up structure will be able to move the manipulator mounting base in three orthogonal directions and reorient the manipulator mounting base relative to the patient around each of three different axes. Since the set-up structure moves with the entire unit (and therefore moves the manipulator mounting base), the examiner is taking the position that the set up structure can reorient the mounting base when the entire device slides on the track, when the device rotates 90 degrees from figure 5A (via 42), then pivots via 76 and finally when 76 pivots up or downward when in the positon seen in figure 5A. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Brock (20080177285): manipulator with many degrees of freedom 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICH G HERBERMANN/Primary Examiner, Art Unit 3771